IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF MICHIGAN — SOUTHERN DIVISION

 

Case No 1:20-CR-183-RJJ
THE UNITED STATES OF AMERICA,

Plaintiff, HON. ROBERT J. JONKER

ADAM FOX, et al.

Defendants.

 

DEFENDANT ADAM FOX’S MOTION
FOR SPECIAL JURY INSTRUCTION
BASED ON BRANDENBURG V OHIO

 

Now Comes Defendant Adam Fox, by and through Counsel, Christopher M. Gibbons of
the Law Offices of Gibbons & Boer, and requests this Honorable Court to grant the Defendant a
special jury instruction based on Brandenburg v Ohio, 395 U.S. 444 (1969). In support thereof the
Defendant states the following:
1. Adam Fox is charged with conspiracy to kidnap the sitting Governor of Michigan,
Gretchen Whitmer, in violation of 18 United States Code 1201(a). In addition, Adam Fox, is
charged with conspiracy to obtain a weapon of mass destruction in violation of 18 United States
Code 2332(a)(2)(A) and (C) in furtherance of kidnapping.
2. The evidence against Adam Fox consists of recordings of meetings, recordings of
conversations during car travel, recordings of telephone conversations, social media posts, direct

messages (both encrypted and un-encrypted), surveillance videos, and photographs.
3. Much of what is recorded is social and political speech protected by the First Amendment,
as a result the Defendant is entitled to a jury instruction on the imminence standard as set forth in
Brandenburg v Ohio 395 U.S. 444 (1969).
4. Adam Fox makes this motion well ahead of Trial in this matter, presently scheduled to
commence on October 12, 2021, to place the Government and the Court on notice that such a
request would be advanced as it directly affects the standards for sufficiency of the evidence in the
case against Adam Fox.
Dated July 11, 2021 Respectfully Submitted,

Christopher M. Gibbons

GIBBONS & BOER

Christopher M. Gibbons

2404 Eastern Ave SE

Grand Rapids MI 49507

616-460-1587
cgibbons0003@gmail.com
